DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 6, 7, 21, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 20140226984) in view of Joergensen (US 20150093109) and further in view of Zheng et al (US 20150318941).

As to claim 1 Roberts discloses a network, comprising: a plurality of Precision Time Protocol (PTP)-enabled network devices communicatively coupled to a plurality of media nodes- media nodes equivalent to client devices (Roberts, Fig.1, ¶0029-1st sentence- (PON) 20 participates in precision time protocol (PTP) communications between grandmaster clock 14 and client device ; 3rd sentence- PON 20 may include a plurality of ONUs and one or more optical distribution frames (ODFs) coupled to one or more of the ONUs, and to OLT 22; ¶0032- 1st and 2nd sentence- supporting devices such as mobile telephone handsets or other mobile wireless computing devices); an out-of-band PTP distribution network communicatively coupled to the plurality of PTP-enabled network devices (Roberts ¶0025- last sentence- an out-of-band time distribution network), the out-of-band PTP distribution network comprising: a master clock device configured to generate a master clock (Roberts ¶0025- 1st and 2nd sentence), and a transparent clock switch, wherein the transparent clock switch is communicatively coupled between the master clock device and the plurality of PTP-enabled network devices (Roberts ¶0032- 5th sentence- grandmaster clock 14 may be coupled to one or more client devices via different PONs- PONs acting as a distributed transparent clock- see ¶0034- 1st sentence), wherein the transparent clock switch measures a transit delay, and inserts the transit delay into PTP packets (Roberts ¶0036- 1st -3rd sentences-a transparent clock…PON 20 measures internal transit delays….and applies these measured values to the PTP packet). 
Roberts however is silent where a plurality of non-PTP enabled network devices communicatively coupled to the plurality of PTP-enabled network devices. However in an analogous art Joergensen remedies this deficiency: Joergensen, Fig.1, ¶0017-A first node 111 is a PTP-aware node….the first node is coupled to a second node 112 and a third node 113, with the second node also coupled to the third node.  The third node is also a PTP-aware node, and the first node and the third node may synchronize their clocks using PTP operations ¶0021; ¶0018- The second node is therefore not a PTP-aware node, instead the second node is a PTP-unaware node.). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Roberts with that of Joergensen for the purpose of synchronizing clocks of various nodes through a PTP process (Joergensen ¶0023- 2nd sentence).
Both Roberts and Joergensen however are silent where the packets are exchanged between the master clock device and the plurality of PTP-enabled network devices, wherein the plurality of PTP-enabled network devices is configured to transmit only non-PTP signals to the plurality of non-PTP enabled network devices. However in an analogous art Zheng remedies this deficiency: (Zheng ¶0030- 2nd sentence- The GM derives its timing from a non-PTP source, and distributes this time into the PTP domain.; ¶0031- 2nd sentence- This regenerated time is then provided to one or more non-PTP application that is running on the slave ordinary clock or attached to the slave ordinary clock via a non-PTP interface). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Roberts and Joergensen with that of Zheng for the purpose of a grandmaster clock generating timing from a non-PTP source (Zheng ¶0030-2nd sentence).
 

As to claim 6 the combined teachings of Roberts, Joergensen and Zheng disclose the network of claim 1, however silent wherein the plurality of PTP-enabled network devices use at least Layer 3 routing to transmit the PTP packets to the transparent clock (Roberts ¶0048- 1st sentence- PON 20 may identify the protocol packet (by setting the value of the Ether Type field of the Ethernet header and destination MAC address fields in case of IEEE-1588 PTP packets, or other OSI Layer Two and/or Layer Three fields for other protocols)

As to claim 7 the combined teachings of Roberts Joergensen and Zheng disclose the network of claim 1, wherein the master clock device comprises a global positioning system (GPS) receiver for generating the master clock and the plurality of PTP-enabled network devices comprise respective boundary clocks configured to synchronize to the master clock using the PTP packets (Robert, Fig.1 ¶0029 2nd to last sentence- Grandmaster clock 14 may receive time-of-day data from GPS unit 12, Joergensen ¶0004- 2nd sentence; ¶0017; Zheng ¶0028- 5th sentence- A BC receives timing messages from an upstream master, synchronizes its local time of day to these timing messages.).


As to claim 21 Roberts discloses a method, comprising: providing a plurality of Precision Time Protocol (PTP)-enabled network devices communicatively coupled to a plurality of media nodes media nodes equivalent to client devices (Roberts, Fig.1, ¶0029-1st sentence- (PON) 20 participates in precision time protocol (PTP) communications between grandmaster clock 14 and client device ; 3rd sentence- PON 20 may include a plurality of ONUs and one or more optical distribution frames (ODFs) coupled to one or more of the ONUs, and to OLT 22; ¶0032- 1st and 2nd sentence- supporting devices such as mobile telephone handsets or other mobile wireless computing devices); providing an out-of-band PTP distribution network (Roberts ¶0025- last sentence- an out-of-band time distribution network),  communicatively coupled to the plurality of PTP-enabled network devices, the out-of-band PTP distribution network comprising a master clock device configured to generate a master clock and a transparent clock switch (Roberts ¶0032- 5th sentence- grandmaster clock 14 may be coupled to one or more client devices via different PONs- PONs acting as a distributed transparent clock- see ¶0034- 1st sentence), wherein the (Roberts ¶0036- 1st -3rd sentences-a transparent clock…PON 20 measures internal transit delays….and applies these measured values to the PTP packet);
Roberts however is silent where a plurality of non-PTP enabled network devices communicatively coupled to the plurality of PTP-enabled network devices. However in an analogous art Joergensen remedies this deficiency: Joergensen, Fig.1, ¶0017-A first node 111 is a PTP-aware node….the first node is coupled to a second node 112 and a third node 113, with the second node also coupled to the third node.  The third node is also a PTP-aware node, and the first node and the third node may synchronize their clocks using PTP operations ¶0021; ¶0018- The second node is therefore not a PTP-aware node, instead the second node is a PTP-unaware node. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Roberts with that of Joergensen with that of Zheng for the purpose of synchronizing clocks of various nodes through a PTP process (Joergensen ¶0023- 2nd sentence).
 Both Roberts and Joergensen however are silent where the PTP packets are exchanged between the master clock device and the plurality of PTP-enabled network devices, wherein the plurality of PTP-enabled network devices is configured to transmit only non-PTP signals to the plurality of non-PTP enabled network devices. However in an analogous art Zheng remedies this deficiency: (Zheng ¶0030- 2nd sentence- The GM derives its timing from a non-PTP source, and distributes this time into the PTP domain.; ¶0031- 2nd sentence- This regenerated time is then provided to one or more non-PTP application that is running on the slave ordinary clock or attached to the slave ordinary clock via a non-PTP interface). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Roberts and Joergensen with that of Zheng for the (Zheng ¶0030-2nd sentence).

As to claim 26 the combined teachings of Roberts Joergensen and Zheng disclose the method of claim 21, further comprising: transmitting the PTP packets from the plurality of PTP-enabled network devices to the transparent clock using at least Layer 3 routing (Roberts ¶0048- 1st sentence- PON 20 may identify the protocol packet (by setting the value of the Ether Type field of the Ethernet header and destination MAC address fields in case of IEEE-1588 PTP packets, or other OSI Layer Two and/or Layer Three fields for other protocols)

As to claim 27 the combined teachings of Roberts Joergensen and Zheng disclose the method of claim 21, further comprising: generating the master clock using a global positioning system (GPS) receiver in the master clock device (Robert, Fig.1 ¶0029 2nd to last sentence- Grandmaster clock 14 may receive time-of-day data from GPS unit 12, Joergensen ¶0004- 2nd sentence; ¶0017, Fig.1; and synchronizing respective boundary clocks in the plurality of PTP-enabled network devices to the master clock using the PTP packets (Zheng¶0028- 5th sentence- A BC receives timing messages from an upstream master, synchronizes its local time of day to these timing messages.)


Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Joergensen.

As to claim 15 Roberts discloses an out-of-band distribution network(Roberts ¶0025- last sentence- an out-of-band time distribution network), comprising: a PTP-enabled network device (¶0030- 1st sentence); a master clock device configured to generate a master clock (Roberts ¶0025- 1st and 2nd sentence; ¶0030- 1st and 2nd sentences), and a transparent clock switch communicatively coupled between the master clock device and the PTP-enabled network device (Roberts ¶0083- 3rd sentence-The plurality of client devices may be coupled to various ONUs of PON 30), wherein the transparent clock switch measures a transit delay, and inserts the transit delay, into PTP packets exchanged between the master clock device and the PTP-enabled network device (Roberts ¶0036- 1st -3rd sentences-a transparent clock…PON 20 measures internal transit delays….and applies these measured values to the PTP packet), 
Roberts however is silent wherein the PTP-enabled network device is communicatively coupled to a non-PTP enabled network device. However in an analogous art Joergensen remedies this deficiency: Joergensen, Fig.1, ¶0017-A first node 111 is a PTP-aware node….the first node is coupled to a second node 112 and a third node 113, with the second node also coupled to the third node.  The third node is also a PTP-aware node, and the first node and the third node may synchronize their clocks using PTP operations.  ¶0018- The second node is therefore not a PTP-aware node, instead the second node is a PTP-unaware node). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Roberts with that of Joergensen with that of Zheng for the purpose of synchronizing clocks of various nodes through a PTP process (Joergensen ¶0023- 2nd sentence).


As to claim 20 the combined teachings of Roberts and Joergensen discloses the out-of-band distribution network of claim 15, wherein the PTP-enabled network device uses at least Layer 3 routing to transmit the PTP packets to the transparent clock switch (Robert, Fig.1 ¶0029 2nd to last sentence- Grandmaster clock 14 may receive time-of-day data from GPS unit 12, Joergensen ¶0004- 2nd sentence; ¶0017, Fig.1.).


Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Joergensen in view of Zheng and further in view of Song et al (US 20170032011).

As to claim 2 the combined teachings of Roberts, Joergensen and Zheng disclose the network of claim 1, wherein the out-of-band PTP distribution network comprises: a plurality of master clock devices, each generating an independent master clock; and a plurality of transparent clock switches (Joergensen ¶0004- nodes may serve as or be identified as master clocks, boundary clocks, ordinary clocks (a category that may include master clocks), wherein each of the plurality of transparent clock switches is communicatively coupled to each of the plurality of master clock devices and the PTP-enabled network device(Roberts ¶0032- 5th sentence- grandmaster clock 14 may be coupled to one or more client devices via different PONs- PONs acting as a distributed transparent clock- see ¶0034- 1st sentence); however silent wherein the plurality of transparent clock switches serves as backups to each other. However in an analogous art Song remedies this deficiency: (Song ¶0037- last sentence- each spine node can be the backup owner of #R shards.). Therefore it would have been obvious to one of ordinary skills in the before the effective filing date of the invention to modify the combined teachings of Roberts Joergensen and Zheng with that of Song for the purpose of replicating routing information in nodes of a network (Song ¶0025- 1st sentence). 


As to claim 22 the combined teachings of Roberts Joergensen and Zheng disclose the method of claim 21, wherein the out-of-band PTP distribution network comprises a plurality of master clock devices and a plurality of transparent clock switches(Joergensen ¶0004- nodes may serve as or be identified as master clocks, boundary clocks, ordinary clocks (a category that may include master clocks), and transparent clocks), the method further comprising: generating an independent master clock using each of the plurality of master clock devices(Zheng Fig. 1A-1C, ¶0036- 3rd sentence- network devices 101-110 communicatively coupled to each other as shown ); Roberts Joergensen and Zheng however are silent in operating the plurality of transparent clock switches as a backup to each other.  However in an analogous art Song remedies this deficiency: (Song ¶0037- last sentence- each spine node can be the backup owner of #R shards.). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Roberts, Joergensen and Zheng with that of Song for the purpose of replicating routing information in nodes of a network (Song ¶0025- 1st sentence).


Claim 16  is rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Joergensen and further in view of Song.

As to claim 16 the combined teachings of Roberts and Joergensen discloses the out-of-band distribution network of claim 15, further comprising: a plurality of master clock devices, each generating an independent master clock; and a plurality of transparent clock switches(Joergensen ¶0004- nodes may serve as or be identified as master clocks, boundary clocks, ordinary clocks (a category that may include master clocks), and transparent clocks), wherein each of the plurality of transparent clock switches is communicatively coupled to each of the plurality of master clock devices and the PTP-enabled network device(Roberts ¶0032- 5th sentence- grandmaster clock 14 may be coupled to one or more client devices via different PONs- PONs acting as a distributed transparent clock- see ¶0034- 1st sentence); however silent wherein the plurality of transparent clock switches serves as backups to each other. However Song ¶0037- last sentence- each spine node can be the backup owner of #R shards.). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Roberts and Joergensen with that of Song for the purpose of replicating routing information in nodes of a network (Song ¶0025- 1st sentence).


Allowable Subject Matter
Claims 3-5, 17-19, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462